Citation Nr: 1223691	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  07-35 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968 and from May 1, 1992, to May 9, 1992.  He also served in the California Army National Guard (ARNG) from February 1976 to January 1980 and August 1983 to August 2001.  Pertinent to this case, an ARNG detailed points summary shows he served on inactive duty for training (INACDUTRA) on May 21, 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Oakland, California Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied claims for service connection for degenerative joint disease of the back and migraine headaches.  The Veteran clarified he was appealing the decision with regard to his cervical spine and headaches in his notice of disagreement (received in September 2006).  As a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, the issues have been reframed to include any headache or cervical spine disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

In October 2010, the Veteran testified before the undersigned a Board hearing.  A copy of the transcript has been associated with the file.  

In November 2010, this case was remanded to determine the pertinent INACDUTRA dates.  Although there was substantial compliance with the remand, further development is warranted.  

The Veteran submitted additional evidence to the Board without a waiver which was received in June 2012.  As the case is being remanded solicitation for a waiver is unnecessary; the Veteran will not be prejudiced in the Board remanding the case at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

There are indications in the file that the Veteran is receiving Social Security Administration (SSA) benefits.  (See January 2005 and September 2007 statements as well as the October 2010 Board hearing transcript, p 8.)  As it appears the records could prove relevant to the claim on appeal, the records should be requested.  See Golz v. Shinseki, 590 F.3d 1317, 1320-23 (Fed. Cir. 2010).  

Additionally, the Board finds that a medical examination is necessary under 38 C.F.R. § 3.159(c)(4)(i) because: the evidence of record does not contain sufficient competent medical evidence to decide the claim but there is competent evidence of currently diagnosed disabilities; the Veteran suffered an injury in service; and there is evidence the claimed disabilities may be associated with the injury.  

Generally, for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service, compensation will be paid to any veteran discharged or released under conditions other than dishonorable from the period of service in which such injury or disease was incurred, or preexisting injury or disease was aggravated.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Here, the Veteran is claiming that he was injured during a period of INACDUTRA (specifically on May 21, 1995), not during his active duty or active duty for training (ACDUTRA).  

Service connection is warranted for an injury incurred or aggravated during a period of INACDUTRA (injuries also include acute myocardial infarction, cardiac arrest, or cerebrosvascular accident).  38 U.S.C.A. § 101(24)(C) (West 2002); 38 C.F.R. § 3.6(a) (2011).  In contrast, service connection may be granted for an injury or disease incurred or aggravated during a period of ACDUTRA.  38 U.S.C.A. § 101(24)(B) (West 2002); 38 C.F.R. § 3.6(a) (2011).  Additionally, because there was no examination prior to the pertinent period of INACDUTRA, the presumptions of soundness and aggravation do not apply.  See (Valerie Y.) Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  

In this case, the pertinent evidence of record shows on May 21, 1995 the Veteran entered triage at T.C. hospital emergency room (ER) at 1:22 P.M.  He arrived via personal vehicle and was stable.  He had hit the back of his head on the ground and had possibly lost consciousness; he also complained of left elbow pain.  The history showed that he was getting into a truck when he lost his footing and landed on his back and the back of his head.  He lost consciousness for about one minute; he had no confusion but when he got up he had poor balance.  He also complained of a headache.  Physical examination showed no acute distress.  He was alert and cooperative with a normal but tender occipital region without swelling or laceration.  His elbow contusion was noted.  The examination conclusion was that he had a concussion but intracranial bleeding was doubted.  Diagnostic impressions were intracranial fall; closed head injury-concussion syndrome; and left elbow contusion.  A T.C. hospital physician work release record states that the Veteran was unable to return to work until he was re-examined.  

In November 1995, a report of medical examination (RME) showed that the spine was normal, but there was a surgical scar on his left neck that was one and a half inches long.  He denied recurrent back pain and a past head injury (see November 1995 report of medical history or RMH), but stated he had an operation for a tumor.  The physician's summary stated that he had a history of a minor head injury ten months prior.  However, he had no current problems.  It also stated the Veteran had a cyst removed from his left neck.  The scar was again noted on a January 1999 RME; a clinical evaluation of the spine was again normal and on the RMH the Veteran denied recurrent back pain.  

The examiner should note the Veteran may be an unreliable historian regarding his medical history.  While there is evidence of an injury during INACDUTRA, the Board finds the Veteran to have been inconsistent in his original reporting of the injury leading the conclusion that his memory is unreliable.  For example, in his August 2004 claim, he stated the injury was in February 1998; in a January 2005 statement he said it occurred between 1993 and 1994 and in March 2005 he finally submitted hospital records showing it occurred in May 1995.  

Also, the examiner should be aware of intervening accidents and circumstances in coming to a conclusion in this case.  The Veteran has been in two vehicle accidents and complained of work-related back pain.  A May 2000 chiropractor record shows the Veteran complained of aches after he was rear-ended in February 2000.  A June 2001 chiropractor record shows the Veteran reported neck and back pain which gradually developed over time; his problem began when he did some heavy lifting.  Finally, in March 2002 a chiropractor record shows the Veteran was in another accident that same month.  

Finally, the examiner should reference the positive and negative nexus opinions and relevant evidence in the file.  This includes the January 2004 and August 2007 magnetic resonance imaging reports (MRI) showing multilevel disc degenerative changes in the cervical spine.  It also includes the negative April 2004 opinion of Dr. C.H. who noted the Veteran had a history of chronic severe neck and low back pain, multilevel degenerative disc disease, and then stated he had worked as a laborer and needed to be on permanent disability.  The mild disc space narrowing found at several levels and was noted to be due to "heavy work he did over the years-heavy lifting, bending, flexing."  

The positive opinions are from Dr. S.H., Dr. J. and Dr. B.  In December 2005, Dr. S.H. wrote a letter stating the Veteran told him that he had a head injury in 1995 resulting in neck discomfort and migraines.  Dr. S.H. said he told the Veteran he did not have a migraine headache but did have headaches resulting from neck muscular pain.  Dr. H. suggested the Veteran be evaluated and stated that he believed the Veteran did not have migraines but did have headaches due to neck pain consistent with an injury that occurred in 1995.  

In February 2006, Dr. J. stated the Veteran had been a patient since April 2005 in his chronic pain practice and occipital neuralgia was diagnosed because the headache began in the neck and radiated toward the occiput bilaterally.  Dr. J. stated that because the headaches were nearly completely relieved following a bilateral nerve block, his headaches were likely secondary to occipital neuralgia.  "Occipital neuralgia in adults is generally caused by some sort of hyperflexion or hyperextension injury of the head on the neck because it is generally related to trauma."  The Veteran reported his only head injury was the one on INACDUTRA in service.  Dr. J said this injury was consistent with development of occipital neuralgia and symptoms followed this incident.  

A November 2010 letter from Dr. B. (submitted June 2012) shows Dr. B. stated that the Veteran suffered an injury on May 21, 1995, when he fell of the back of a truck and landed on his head and neck region.  Since then he was bothered by chronic headaches and pain.  Dr. Bishop states that he was on active duty at the time, but the January 2012 ARNG point statement makes clear he was on INACDUTRA.  Dr. B. said it was as likely as not that current headaches and neck pain were the result of this injury.  

Accordingly, the case is REMANDED for the following action:

1.  First, request SSA records and associate them with the file.  A negative response is requested and should be placed in the file.  

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any cervical spine disability.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  All indicated testing, including X-rays, should be conducted.  All pertinent pathology should be noted in the examination report.  

For any cervical spine disability diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or increased in severity during INACDUTRA.  The examiner should specifically reference the above mentioned private, service treatment, and VA records in coming to a conclusion.  

3.  Also schedule the Veteran for a VA examination to determine the nature and etiology of any headache disability (after there has been a response regarding SSA records).  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  All indicated testing, including X-rays, should be conducted.  All pertinent pathology should be noted in the examination report.  

For any headaches disability diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or increased in severity during INACDUTRA.  The examiner should specifically reference the above mentioned private, service treatment, and VA records in coming to a conclusion.  

4.  Re-adjudicate the claims for service connection for headaches and a cervical spine disability.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

